On Rehearing
The appellant has applied for a rehearing in this case. It is contended in the written argument for a rehearing, that in addition to the question of interstate commerce defendant’s pleas show that defendant “did business on the post roads of the United States only; and that it had duly filed with the postmaster-general its acceptance of the restriction and obligations of the act of Congress approved July 21th, 1868, and that Congress having the company to do its business upon the post roads of the United States, the State can not impose any restrictions upon the exercise of the rights conferred,” and further, “That the Western Union Telegraph Company is a part of the postal system — a postal agent of the United States, and that by reason thereof the State can not demand a license of the *674company, for m lintaining and operating its line of telegraph and doing business required by such act of Congress,” <fec.
These questic ns we understand to be fully disposed of, by the principles declared in the opinion. The act of Congress referred to is set out in the pleas. We regard only the averments o£ conclusions of the pleader, which are properly authorized by the act, as well pleaded. The opinion which we are asked to reconsider, distinctly declares: “That Congress has exclusive power to establish post offices and post roads. Any law of a State which obstructs or burdens interstate commerce, or hinders the regular and legal administration of the general government, in its application, must be held to be unconstitutional and void.” It is unnecessary to repeat the complaint against the defendant. As stated before, neither of the pleas presents a defense to the complaint. They do not show that the act of the defendant complained of was done in the prosecution of business in the interest of the general government, such as the government has a right to demand of it, under the act of Congress set out in the pleas. The former opinion was well considered and we are satisfied with the correctness of our conclusion.
Rehearing denied.